Citation Nr: 1802871	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-15 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	James T. Curfman, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Veteran served on active duty from February 1953 to February 1955 and from August 1955 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a hearing in April 2016 before the undersigned Veterans Law Judge.  In addition, the Veteran testified at an August 2015 hearing before a Decision Review Officer (DRO) at the RO.  Transcripts of both hearings have been associated with the claims file.

This claim was previously before the Board in September 2016, at which time it was remanded for additional development.  

The Board notes that the Veteran's claim to reopen entitlement to service connection for Guillain-Barre syndrome was denied in a November 2012 rating decision.  In an October 2013 statement, the Veteran filed a claim of entitlement to service connection for peripheral neuropathy, to include as secondary to coronary artery disease.  The Veteran later contended that peripheral neuropathy was related to treatment for Guillain-Barre syndrome in service and submitted evidence in support of a claim for service connection for Guillain-Barre syndrome.  The Board finds that the claim for service connection for bilateral upper and lower extremity peripheral neuropathy was intended as a separate claim and denied that claim in the September 2016 rating decision.  The September 2016 rating decision also referred the petition to reopen a claim for Guillain-Barre syndrome to the RO for further development; however, to date, no RO action has been taken on this claim.  Therefore, the Board once again refers the Veteran's petition to reopen a claim of service connection for Guillain-Barre syndrome to the RO.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary for additional development prior to adjudication.

With regard to the claim of entitlement to a TDIU, the Veteran reported in a May 2014 VA Form 21-8940, that he stopped working full time in 2005 and became too disabled to work in November 2010 due to service-connected PTSD, bilateral knee disability, and heart condition.  He indicated that he worked as a truck driver from 1992 to August 2003 and had a high school level education.  In his April 2016 testimony, he noted that an opinion discussing the impact of PTSD on his employability has not been rendered since PTSD was increased to 70 percent disabling, effective November 2013.  The Veteran contended that he would have difficulty seeking employment due to PTSD-related medical appointments, absenteeism caused by his PTSD symptoms, and difficulty standing for more than 15 minutes due to service-connected knees.  The Board notes that the most recent April 2014 VA psychiatric examination report opined that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas but did not provide an opinion on its impact on employability.

This matter was previously before the Board in September 2016, at which time the Board remanded the claim to address the functional effects of the Veteran's service-connected disability on his employability.  A VA opinion was obtained in November 2016.  However, the examiner only discussed the Veteran's service-connected heart disease, hypertension, bilateral knee disorders, scars, hearing loss, and tinnitus.  No opinion was offered regarding the impact of his PTSD on his employability.  Therefore, the Board finds an addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (a VA examination report must be adequate to adjudicate the claim).  Therefore, the Veteran should be afforded another VA opinion that addresses the current impact of service-connected PTSD on his ability to work in conjunction with his other service-connected disabilities.  
Accordingly, the case is REMANDED for the following action:

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c).

1. The claims file must be returned to the examiner who provided the November 2016 VA evaluation.  If a mental health specialist is required, the RO shall obtain an evaluation from the relevant specialist.  The examiner must address the functional effects of all of the Veteran's service-connected disabilities, including his PTSD on his ability to secure or follow a substantially gainful occupation. 

When addressing the functional effects the examiner should consider the Veteran's employment and education history, but must not consider the Veteran's age or any non-service connected disabilities. 

2. Then readjudicate the appeal. If the claim remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations. The Veteran should be afforded the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




